                        Case 3:20-cv-08721-LB Document 5 Filed 12/10/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the

                                                    Northern District
                                                 __________  District of
                                                                      of California
                                                                         __________

   VICKIE SHERMAN, LEZAH NEVILLE-MARRS,                           )
 KATHERINE LOOPERS, AND JARRED JOHNSON,                           )
   individually and on behalf of all others similarly             )
                       situated,
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                                       Civil Action No. 5:20-cv-8721 LB
                                                                  )
       FACEBOOK, INC., a Delaware corporation
                                                                  )
            headquartered in California,
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION
                                       FACEBOOK, INC.
To: (Defendant’s name and address) c/o CSC Lawyers Incorporating Service
                                       1601 WILLOW ROAD
                                       MENLO PARK CA 94025




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tina Wolfson
                                       AHDOOT & WOLFSON, PC
                                       2600 West Olive Ave., Suite 500,
                                       Burbank, CA 91505
                                       Tel: (310) 474-9111; (310) 474-8585
                                       Email: twolfson@ahdootwolfson.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T
                                                                                                CLERK OF COURT
                                                                           D
                                                                                                   Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T
                                                                  N O RT




                                                                                                                                 Gina Agustine
                                                                                                          NI A




Date: December 10, 2020
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL
                                                                                                                 Signature of Clerk or Deputy Clerk
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C
                                                                                          C
                          Case 3:20-cv-08721-LB Document 5 Filed 12/10/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-8721 LB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
